Citation Nr: 0916959	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to August 
1970.  He died in October 2000.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and issued by the 
Louisville, Kentucky, RO, which denied the appellant's claim 
for entitlement to service connection for the cause of the 
Veteran's death.  

In reviewing the claims file, the Board finds that the 
appellant has also raised a claim of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 as well as a claim of 
entitlement to accrued benefits.  As these issues have not 
been properly adjudicated by the RO, they are REFERRED back 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

The appellant, in essence, contends that although not 
service-connected for Type II diabetes mellitus (DM) during 
his lifetime, the Veteran suffered from DM that was the 
result of his exposure to Agent Orange during his time in 
active duty service and which substantially contributed to 
the Veteran's death.  

The United States Court of Appeals for Veterans Claims 
(Court) held that in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The August 2001 and February 2006 letters provided to the 
appellant in this case do not meet the notice standards, as 
described under Hupp.  In particular, these letters failed to 
identify the conditions for which the Veteran was service 
connected in life and the evidence required to support a 
claim where the cause of death was a condition not service 
connected during the Veteran's lifetime.  In light of Hupp, 
this claim must be remanded in order to provide the appellant 
Hupp compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
VCAA notice that must include the 
disabilities for which the Veteran had 
been previously service connected and 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim for the cause of the 
Veteran's death should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

